Exhibit 10.46

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement") is made as of March 1, 2020, by and
between Windtree Therapeutics, Inc., a Delaware corporation (the "Company"), and
Eric Curtis ("Executive"), subject to the terms and conditions defined in this
Agreement.

 

WHEREAS, the Company and Executive desire that Executive be employed by the
Company to act as the Company’s Chief Operating Officer, subject to the terms
and conditions set forth in this Agreement. Executive’s employment shall also be
subject to such policies and procedures as the Company may from time to time
implement;

 

NOW, THEREFORE, in consideration of the covenants contained herein, and for
other valuable consideration, the Company and Executive hereby agree as follows:

 

1.        Certain Definitions. Certain definitions used herein shall have the
meanings set forth on Exhibit A attached hereto.

 

2.        Term of the Agreement. The term (“Term”) of this Agreement shall
commence on the date first above written and shall continue until terminated as
provided in section 7 hereof. Upon the occurrence of a Change of Control during
the term of this Agreement, including any extensions hereof, this Agreement
shall automatically be extended until the end of the Effective Period. On the
Date of Termination, Executive acknowledges that Executive shall immediately be
deemed to have resigned all employment and related job duties and
responsibilities with the Company, including, without limitation any and all
positions on any committees or boards of the Company or any affiliated company.
Executive agrees to sign all reasonable documentation evidencing the foregoing
as may be presented to Executive for signature by the Company.

 

3.        Executive's Duties and Obligations.

 

(a)     Duties. Executive shall serve as the Company's Chief Operating Officer.
Executive shall be responsible for all duties customarily associated with a
Chief Operating Officer in a publicly-traded company.

 

(b)     Location of Employment. Executive's principal place of business shall be
at the Company's headquarters. In addition, Executive acknowledges and agrees
that the performance by Executive of Executive’s duties shall require frequent
travel including, without limitation, overseas travel from time to time.

 

(c)     Proprietary Information and Inventions Matters. In consideration of the
covenants contained herein, Executive has executed and agrees to be bound by the
Company's standard form of Proprietary Information and Inventions,
Non-Solicitation and Non-Competition Agreement (the "Confidentiality
Agreement"), a form of which is attached to this Agreement as Exhibit B.
Executive shall comply at all times with the terms and conditions of the
Confidentiality Agreement and all other reasonable policies of the Company
governing its confidential and proprietary information.

 

4.        Devotion of Time to Company's Business.

 

(a)     Full-Time Efforts. During Executive’s employment with the Company,
Executive shall devote substantially all of Executive’s business time, attention
and efforts to the proper performance of Executive’s implicit and explicit
duties and obligations hereunder to the reasonable satisfaction of the Company.

 

 

--------------------------------------------------------------------------------

 

 

(b)     No Other Employment or Providing Services. During Executive’s employment
with the Company, Executive shall not, except as otherwise provided herein,
directly or indirectly, render any services of a commercial or professional
nature to any other person or organization, whether for compensation or
otherwise, without the prior written consent of the Executive Committee or the
Board of Directors of the Company (the “Board”).

 

5.        Compensation and Benefits.

 

(a)     Base Compensation. During the Term, the Company shall pay to Executive
base annual compensation ("Base Salary") of $370,000, payable in accordance with
the Company's regular payroll practices and less all required withholdings.
Executive’s Base Salary shall be reviewed annually and may be increased based on
an assessment of Executive's performance, the performance of the Company,
inflation, the then prevailing salary scales for comparable positions and other
relevant factors; provided, however, that any increase in Base Salary shall be
solely within the discretion of the Company. Executive’s Base Salary shall not
be subject to reduction from the level in effect hereunder from time to time,
other than pursuant to a salary reduction program of general application to
contract executives of the Company.

 

(b)     Bonuses. During the Term, Executive shall be eligible for such year-end
bonus, which may be paid in either cash or equity, or both, based upon a target
Annual Bonus Amount of 40% of Base Salary, as may be awarded solely at the
discretion of the Compensation Committee of the Board after consultation with
the Company’s Chief Executive Officer, provided, that the Company shall be under
no obligation whatsoever to pay such discretionary year-end bonus for any year.
Any such equity bonus shall contain such rights and features as are typically
afforded to other Company employees of a similar level in connection with
comparable equity bonuses awarded by the Company. Except as otherwise provided
in Section 7, in order for the Executive to receive payment of any such annual
bonus, the Executive must be employed by the Company as of the date the annual
bonus is paid.

 

(c)     Benefits. During the Term, Executive shall be entitled to participate in
all employee benefit plans, programs and arrangements made available generally
to the Company's senior executives or to its employees on substantially the same
basis that such benefits are provided to such executives of a similar level or
to other employees (including, without limitation, profit-sharing, savings and
other retirement plans (e.g., a 401(k) plan) or programs, medical, dental,
hospitalization, vision, short-term and long-term disability and life insurance
plans or programs, accidental death and dismemberment protection, travel
accident insurance, and any other employee welfare benefit plans or programs
that may be sponsored by the Company from time to time, including any plans or
programs that supplement the above-listed types of plans or programs, whether
funded or unfunded); provided, however, that nothing in this Agreement shall be
construed to require the Company to establish or maintain any such plans,
programs or arrangements.

 

(d)     Vacations. During the Term, Executive shall be entitled to 20 days paid
vacation per year, or such greater amount as may be earned under the Company’s
standard vacation policy, to be earned ratably throughout the year. Vacation
days may not be carried from one year to the next in accordance with the Company
vacation policy.

 

2

--------------------------------------------------------------------------------

 

 

(e)     Reimbursement of Business Expenses. Executive is authorized to incur
reasonable expenses in carrying out Executive’s duties and responsibilities
under this Agreement and the Company shall reimburse Executive for all such
expenses, in accordance with reasonable policies of the Company.

 

6.        Change of Control Benefits. Notwithstanding any provision to the
contrary in any of the Company’s long-term incentive plans or in any stock
option or restricted stock agreement between the Company and Executive, all
shares of stock and all options to acquire Company stock held by Executive shall
accelerate and become fully vested and, with respect to restricted stock, all
restrictions shall be lifted upon the Change of Control Date, provided that
Executive is actively employed by the Company on such Change of Control Date.

 

7.        Termination of Employment.

 

(a)     Termination by the Company for Cause or Termination by Executive without
Good Reason, Death or Disability.

 

(i)      In the event of a termination of Executive’s employment by the Company
for Cause, a termination by Executive without Good Reason, or in the event this
Agreement terminates by reason of the death or Disability of Executive,
Executive shall be entitled to any unpaid compensation accrued through the last
day of Executive's employment, a lump sum payment in respect of all accrued but
unused vacation days at Executive’s Base Salary in effect on the date such
vacation was earned, and payment of any other amounts owing to Executive but not
yet paid, less any amounts owed by Executive to the Company. Executive shall not
be entitled to receive any other compensation or benefits from the Company
whatsoever (except as and to the extent the continuation of certain benefits is
required by law).

 

(ii)      In the case of a termination due to death or Disability,
notwithstanding any provision to the contrary in any stock option or restricted
stock agreement between the Company and Executive, all shares of stock and all
options to acquire Company stock held by Executive shall accelerate and become
fully vested upon the Date of Termination (and all options shall thereupon
become fully exercisable) and the Company will pay any earned but unpaid annual
bonus for the fiscal year preceding the Termination Date.

 

(b)     Termination by the Company without Cause or by Executive for Good
Reason. If (x) Executive’s employment is terminated by the Company other than
for Cause, death or Disability (i.e., without Cause) or (y) Executive terminates
employment with Good Reason, then Executive will receive the amounts set forth
in Section 7(a)(i), any other additional benefits then due or earned in
accordance with generally applicable employee benefit plans and programs of the
Company, and, on the condition that the Executive signs a separation agreement
containing a plenary release of claims in a form acceptable to the Company
within fifty (50) days after the Date of Termination (or such shorter period
specified in such plenary release) and such plenary release becomes final,
binding and irrevocable, the Executive shall also be entitled to receive the
following from the Company:

 

(i)      Any earned but unpaid annual bonus for the fiscal year preceding the
Termination Date and a pro rata bonus equal to the annual bonus Executive would
have earned absent his separation multiplied by the fraction obtained by
dividing the number of days in the year through the Date of Termination by 365,
which amount shall be paid when the Company’s other employment contract
executives are paid;

 

3

--------------------------------------------------------------------------------

 

 

(ii)      An amount equal to the Executive’s Base Salary then in effect
(determined without regard to any reduction in such Base Salary constituting
Good Reason), payable in equal installments in accordance with the Company’s
regular payroll schedule, from the Date of Termination to the date that is 12
months after the Date of Termination (the “Severance Period”); provided,
however, that each installment payable before the plenary release becomes final,
binding and irrevocable shall not be paid to the Executive until such plenary
release becomes final, binding and irrevocable;

 

(iii)      During the Severance Period, if Executive elects to continue Company
medical benefits through the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), the Company shall continue to pay the Company’s costs of such
benefits as if Executive continued under the same plans and on the same terms
and conditions as an active employee of the Company. Company’s obligation under
this Section 7(b)(iii) shall terminate if Executive becomes eligible for group
health plan benefits under a subsequent employer’s plan or a spouse’s employer
plan; and

 

(iv)       Upon the date that the plenary release becomes final, binding and
irrevocable, notwithstanding any provision to the contrary in any stock option
or restricted stock agreement between the Company and the Executive, all vested
stock options to acquire Company stock and all other similar equity awards held
by the Executive as of the Date of Termination shall continue to be exercisable
during the Severance Period, subject to earlier exercise in the event of a
Change of Control pursuant to the plan governing such awards.

 

Notwithstanding the foregoing, if Executive engages in a material breach of any
provision of this Agreement or the Executive’s Confidentiality Agreement during
the Severance Period, then the Company’s continuing obligations under this
Section 7(b) shall cease as of the date of the breach and the Executive shall be
entitled to no further payments hereunder.

 

(c)     Termination in connection with a Change of Control. If Executive’s
employment is terminated by the Company without Cause or by Executive for Good
Reason during the Effective Period, and on the condition that the Executive
signs a separation agreement containing a plenary release of claims in a form
acceptable to the Company within fifty (50) days after the Date of Termination
(or such shorter period specified in such plenary release) and such plenary
release becomes final, binding and irrevocable, then Executive shall be entitled
to receive the following from the Company:

 

(i)      All amounts and benefits described in Section 7(a)(i) above and any
other additional benefits then due or earned in accordance with generally
applicable employee benefit plans and programs of the Company;

 

(ii)      Within 10 days after the Date of Termination, any earned but unpaid
annual bonus for the fiscal year preceding the Termination Date;

 

4

--------------------------------------------------------------------------------

 

 

(iii)      Within 10 days after the Date of Termination, a lump sum cash payment
in an amount equal to 1.5 times the sum of (A) Executive’s Base Salary then in
effect (determined without regard to any reduction in such Base Salary
constituting Good Reason) and (B) the Annual Bonus Amount; provided, however,
that if Executive’s employment is terminated prior to the consummation of a
Change of Control but under circumstances that would cause the Change of Control
Date to precede the date that the Change of Control is consummated, such amount
will be paid in equal installments in accordance with the Company’s regular
payroll schedule over the Severance Period described in Section 7(b)(ii);

 

(iv)      If Executive elects to continue Company medical benefits under COBRA,
for a period of 18 months following the Date of Termination (the “Benefit
Period”), the Company shall continue to pay the Company’s costs of such benefits
as Executive elects to continue under the same plans and on the same terms and
conditions as such benefits are provided to active employees of the Company.
Company’s obligation under this Section 7(b)(iii) shall terminate if Executive
becomes eligible for group health plan benefits under a subsequent employer’s
plan or a spouse’s employer plan;

 

(v)      Notwithstanding any provision to the contrary in any stock option or
restricted stock agreement between the Company and Executive, all shares of
stock and all options to acquire Company stock held by Executive shall
accelerate and become fully vested upon the Date of Termination (and all options
shall thereupon become fully exercisable), and all stock options shall continue
to be exercisable for the remainder of their stated terms, subject to earlier
exercise pursuant to the plan governing such awards.

 

Notwithstanding the foregoing, if Executive engages in a material breach of any
provision of this Agreement or Executive’s Confidentiality Agreement during the
Severance Period, and such breach is not cured within five business days after
receipt from the Company of notice thereof, then the Company’s continuing
obligations under this Section 7(c) shall cease as of the date of the breach and
the Executive shall be entitled to no further payments or benefits hereunder.

 

8.        Notice of Termination.

 

(a)     Any termination of Executive’s employment by the Company for Cause, or
by Executive for Good Reason shall be communicated by a Notice of Termination to
the other party hereto given in accordance with Section 12. For purposes of this
Agreement, a “Notice of Termination” means a written notice which: (i) is given
at least 10 days prior to the Date of Termination (at least 30 days in the case
of Notice of Termination given by Executive for Good Reason), (ii) indicates the
specific termination provision in this Agreement relied upon, (iii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, and (iv) specifies the employment termination date. The
failure to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause will not waive any right of the
party giving the Notice of Termination hereunder or preclude such party from
asserting such fact or circumstance in enforcing its rights hereunder.

 

(b)     A Termination of Employment of Executive will not be deemed to be for
Good Reason unless Executive gives the Notice of Termination provided for herein
within 30 days after Executive has actual knowledge of the act or omission of
the Company constituting such Good Reason and Executive gives the Company a 30
day cure period to rectify or correct the condition or event that constitutes
Good Reason and Executive terminates his employment within 30 days of the date
that Company’s failure to cure deadline has expired.

 

5

--------------------------------------------------------------------------------

 

 

9.        Mitigation of Damages. Executive will not be required to mitigate
damages or the amount of any payment or benefit provided for under this
Agreement by seeking other employment or otherwise. Except as otherwise provided
in Sections 7(b)(iv) and 7(c)(iv), the amount of any payment or benefit provided
for under this Agreement will not be reduced by any compensation or benefits
earned by Executive as the result of self-employment or employment by another
employer or otherwise.

 

10.      Excess Parachute Excise Tax.

 

(a)     Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment, award, benefit or distribution
(including any acceleration) by the Company or any entity which effectuates a
transaction described in Section 280G(b)(2)(A)(i) of the Code to or for the
benefit of Executive (whether pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 10) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred with
respect to such excise tax by Executive (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), the Company will automatically reduce such Payments to the extent, but
only to the extent, necessary so that no portion of the remaining Payments will
be subject to the Excise Tax, unless the amount of such Payments that the
Executive would retain after payment of the Excise Tax and all applicable
Federal, state and local income taxes without such reduction would exceed the
amount of such Payments that the Executive would retain after payment of all
applicable Federal, state and local taxes after applying such reduction. Unless
otherwise elected by the Executive, to the extent permitted under Code Section
409A, the Company shall reduce or eliminate the payments by first reducing or
eliminating any cash severance benefits (with the payments to be made furthest
in the future being reduced first), then by reducing or eliminating any
accelerated vesting of stock options or similar awards, then by reducing or
eliminating any accelerated vesting of restricted stock or similar awards, then
by reducing or eliminating any other remaining Payments; provided, that no such
reduction or elimination shall apply to any non-qualified deferred compensation
amounts (within the meaning of Section 409A of the Code) to the extent such
reduction or elimination would accelerate or defer the timing of such payment in
a manner that does not comply with Section 409A of the Code.

 

(b)     All determinations required to be made under this Section 10, including
the assumptions to be utilized in arriving at such determination, shall be made
by the Company’s independent auditors or such other professional firm or
certified public accounting firm of national standing reasonably as may be
designated by the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within 15 business
days of the receipt of notice from Executive that there has been a Payment, or
such earlier time as is requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. If the Accounting Firm
determines that no Excise Tax is payable by Executive, it shall furnish
Executive with a written opinion to such effect, and to the effect that failure
to report the Excise Tax, if any, on Executive’s applicable federal income tax
return will not result in the imposition of a negligence or similar penalty. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive.

 

6

--------------------------------------------------------------------------------

 

 

11.      Legal Fees. All reasonable legal fees and related expenses (including
costs of experts, evidence and counsel) paid or incurred by Executive pursuant
to any claim, dispute or question of interpretation relating to this Agreement
shall be paid or reimbursed by the Company if Executive is successful on the
merits pursuant to a legal judgment or arbitration. Except as provided in this
Section 11, each party shall be responsible for its own legal fees and expenses
in connection with any claim or dispute relating to this Agreement.

 

12.      Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed within the continental United States by first class
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

if to the Board or the Company:

 

Windtree Therapeutics, Inc.

2600 Kelly Road, Suite 100

Warrington, PA 18976

Attn: General Counsel

 

if to Executive:

 

--------------------------------------------------------------------------------

The address on file with the records of the Company

 

Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.

 

13.      Withholding. The Company shall be entitled to withhold from payments
due hereunder any required federal, state or local withholding or other taxes.

 

14.      Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes the
Employment Agreement and all other prior agreements, written or oral, with
respect thereto.

 

15.      Arbitration.

 

(a)     If the parties are unable to resolve any dispute or claim relating
directly or indirectly to this Agreement or any dispute or claim between
Executive and the Company or its officers, directors, agents, or employees (a
“Dispute”), then either party may require the matter to be settled by final and
binding arbitration by sending written notice of such election to the other
party clearly marked “Arbitration Demand.” Such Dispute shall be arbitrated in
accordance with the terms and conditions of this Section 15. Notwithstanding the
foregoing, either party may apply to a court of competent jurisdiction for a
temporary restraining order, a preliminary injunction, or other equitable relief
to preserve the status quo or prevent irreparable harm.

 

(b)     The Dispute shall be resolved by a single arbitrator in an arbitration
administered by the American Arbitration Association in accordance with its
Employment Arbitration Rules and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The decision
of the arbitrator shall be final and binding on the parties, and specific
performance giving effect to the decision of the arbitrator may be ordered by
any court of competent jurisdiction.

 

7

--------------------------------------------------------------------------------

 

 

(c)     Nothing contained herein shall operate to prevent either party from
asserting counterclaim(s) in any arbitration commenced in accordance with this
Agreement, and any such party need not comply with the procedural provisions of
this Section 15 in order to assert such counterclaim(s).

 

(d)     The arbitration shall be filed with the office of the American
Arbitration Association ("AAA") located in Philadelphia, Pennsylvania or such
other AAA office as the parties may agree upon (without any obligation to so
agree). The arbitration shall be conducted pursuant to the Employment
Arbitration Rules of AAA as in effect at the time of the arbitration hearing,
such arbitration to be completed in a 60-day period. In addition, the following
rules and procedures shall apply to the arbitration:

 

(i)      The arbitrator shall have the sole authority to decide whether or not
any Dispute between the parties is arbitrable and whether the party presenting
the issues to be arbitrated has satisfied the conditions precedent to such
party's right to commence arbitration as required by this Section 15.

 

(ii)      The decision of the arbitrator, which shall be in writing and state
the findings, the facts and conclusions of law upon which the decision is based,
shall be final and binding upon the parties, who shall forthwith comply after
receipt thereof. Judgment upon the award rendered by the arbitrator may be
entered by any competent court. Each party submits itself to the jurisdiction of
any such court, but only for the entry and enforcement to judgment with respect
to the decision of the arbitrator hereunder.

 

(iii)      The arbitrator shall have the power to grant all legal and equitable
remedies (including, without limitation, specific performance) and award
compensatory and punitive damages if authorized by applicable law.

 

(iv)      Except as provided in Section 11, the parties shall bear their own
costs in preparing for and participating in the resolution of any Dispute
pursuant to this Section 15, and the costs of the arbitrator(s) shall be equally
divided between the parties.

 

(v)      Except as provided in the last sentence of Section 15(a), the
provisions of this Section 15 shall be a complete defense to any suit, action or
proceeding instituted in any federal, state or local court or before any
administrative tribunal with respect to any Dispute arising in connection with
this Agreement. Any party commencing a lawsuit in violation of this Section 15
shall pay the costs of the other party, including, without limitation,
reasonable attorney’s fees and defense costs.

 

16.      Miscellaneous.

 

(a)     Governing Law. This Agreement shall be interpreted, construed, governed
and enforced according to the laws of the Commonwealth of Pennsylvania without
regard to the application of choice of law rules.

 

(b)     Amendments. No amendment or modification of the terms or conditions of
this Agreement shall be valid unless in writing and signed by the parties
hereto.

 

8

--------------------------------------------------------------------------------

 

 

(c)     Severability. If one or more provisions of this Agreement are held to be
invalid or unenforceable under applicable law, such provisions shall be
construed, if possible, so as to be enforceable under applicable law, or such
provisions shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.

 

(d)     Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the beneficiaries, heirs and representatives of Executive (including
the Beneficiary) and the successors and assigns of the Company. The Company
shall require any successor (whether direct or indirect, by purchase, merger,
reorganization, consolidation, acquisition of property or stock, liquidation, or
otherwise) to all or substantially all of its assets to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform this Agreement if no such succession had
taken place. Regardless whether such agreement is executed, this Agreement shall
be binding upon any successor of the Company in accordance with the operation of
law and such successor shall be deemed the Company for purposes of this
Agreement.

 

(e)     Successors and Assigns. Except as provided in Section16(d) in the case
of the Company, or to the Beneficiary in the case of the death of Executive,
this Agreement is not assignable by any party and no payment to be made
hereunder shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or other charge.

 

(f)     Remedies Cumulative; No Waiver. No remedy conferred upon either party by
this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given hereunder or now or hereafter existing at law or in equity. No
delay or omission by either party in exercising any right, remedy or power
hereunder or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in such party’s sole discretion.

 

(g)     Survivorship. Notwithstanding anything in this Agreement to the
contrary, all terms and provisions of this Agreement that by their nature extend
beyond the termination of this Agreement shall survive such termination.

 

(h)     Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto with respect to the subject matter contained herein and
supersedes all prior agreements, promises, covenants or arrangements, whether
oral or written, with respect thereto.

 

(i)     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute one document.

 

17.      No Contract of Employment. Nothing contained in this Agreement will be
construed as a right of Executive to be continued in the employment of the
Company, or as a limitation of the right of the Company to discharge Executive
with or without Cause.

 

9

--------------------------------------------------------------------------------

 

 

18.      Section 409A of the Code. The intent of the parties is that payments
and benefits under this Agreement comply with, or be exempt from, Section 409A
of the Code and, accordingly, to the maximum extent permitted, this Agreement
shall be construed and interpreted in accordance with such intent. Executive’s
termination of employment (or words to similar effect) shall not be deemed to
have occurred for purposes of this Agreement unless such termination of
employment constitutes a “separation from service” within the meaning of Code
Section 409A and the regulations and other guidance promulgated thereunder.

 

(a)     Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed on the date of Executive’s termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B) and
using the identification methodology selected by the Company from time to time,
or if none, the default methodology set forth in Code Section 409A, then with
regard to any payment or the providing of any benefit that constitutes
“non-qualified deferred compensation” pursuant to Code Section 409A and the
regulations issued thereunder that is payable due to Executive’s separation from
service, to the extent required to be delayed in compliance with Code Section
409A(a)(2)(B), such payment or benefit shall not be made or provided to
Executive prior to the earlier of (i) the expiration of the six (6) month period
measured from the date of Executive’s separation from service, and (ii) the date
of Executive’s death (the “Delay Period”). On the first day of the seventh month
following the date of Executive’s separation from service or, if earlier, on the
date of Executive’s death, all payments delayed pursuant to this Section 18(a)
shall be paid or reimbursed to Executive in a lump sum, and any remaining
payments and benefits due to Executive under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

 

(b)     To the extent any reimbursement of costs and expenses provided for under
this Agreement constitutes taxable income to Executive for Federal income tax
purposes, such reimbursements shall be made no later than December 31 of the
calendar year next following the calendar year in which the expenses to be
reimbursed are incurred. With regard to any provision herein that provides for
reimbursement of expenses or in-kind benefits, except as permitted by Code
Section 409A, (i) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit, and (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.

 

(c)     If any amount under this Agreement is to be paid in two or more
installments, for purposes of Code Section 409A each installment shall be
treated as a separate payment.

 

19.      Executive Acknowledgement. Executive hereby acknowledges that Executive
has read and understands the provisions of this Agreement, that Executive has
been given the opportunity for Executive’s legal counsel to review this
Agreement, that the provisions of this Agreement are reasonable and that
Executive has received a copy of this Agreement.

 

10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed as of the date first above written.

 

Windtree Therapeutics, Inc.

 

 

 

By: /s/ Kathryn A. Cole   /s/ Eric L. Curtis   Name: Kathryn A. Cole   Eric L.
Curtis   Title: Senior Vice President, Human Resources                

 

11

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

(a)     “Annual Bonus Amount” means the current year’s target annual bonus
amount for the Executive.

 

(b)     “Beneficiary” means any individual, trust or other entity named by
Executive to receive the payments and benefits payable hereunder in the event of
the death of Executive. Executive may designate a Beneficiary to receive such
payments and benefits by completing a form provided by the Company and
delivering it to the General Counsel of the Company. Executive may change his
designated Beneficiary at any time (without the consent of any prior
Beneficiary) by completing and delivering to the Company a new beneficiary
designation form. If a Beneficiary has not been designated by Executive, or if
no designated Beneficiary survives Executive, then the payment and benefits
provided under this Agreement, if any, will be paid to Executive’s estate, which
shall be deemed to be Executive’s Beneficiary.

 

(c)     “Cause” means: (i) Executive’s willful and continued neglect of
Executive’s duties with the Company (other than as a result of Executive’s
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Executive by the Company which
specifically identifies the manner in which the Company believes that Executive
has neglected his duties; (ii) the final conviction of Executive of, or an
entering of a guilty plea or a plea of no contest by Executive to, a felony;
(iii) Executive’s willful engagement in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company; or (iv) the
debarment of Executive by the FDA.

 

For purposes of this definition, no act or failure to act on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without a reasonable belief that the action
or omission was in the best interests of the Company. Any act, or failure to
act, based on authority given pursuant to a resolution duly adopted by the
Board, or the advice of counsel to the Company, will be conclusively presumed to
be done, or omitted to be done, by Executive in good faith and in the best
interests of the Company.

 

(d)     “Change of Control” means the occurrence of any one of the following
events:

(i)      any “person” (as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”)), other than the Company, any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, an underwriter temporarily holding securities pursuant to an offering
of such securities or any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, directly or indirectly (x) acquires
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act) of
securities representing more than 50% of the combined voting power of the
Company’s then outstanding securities or; (y) acquires within a 12 consecutive
month period “beneficial ownership” (as defined in Rule 13d-3 under the Exchange
Act) of securities representing 35% of the combined voting power of the
Company’s then outstanding securities;

 

12

--------------------------------------------------------------------------------

 

 

(ii)      persons who comprise a majority of the Board are replaced during any
12 consecutive month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of such
appointment or election;

 

(iii)      the consummation of a reorganization, merger, statutory share
exchange, consolidation or similar corporate transaction (each, a “Business
Combination”) other than a Business Combination in which all or substantially
all of the individuals and entities who were the beneficial owners of the
Company’s voting securities immediately prior to such Business Combination
beneficially own, directly or indirectly, 50% or more of the combined voting
power of the voting securities of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of the
Business Combination owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of the Company’s voting
securities immediately prior to such Business Combination; or

 

(iv)      any “person” (as defined in Sections 13(d) and 14(d) of the Exchange
Act) acquires all or substantially all of the assets of the Company within any
12 consecutive month period.

 

Notwithstanding the foregoing, none of the foregoing events shall constitute a
Change of Control of the Company unless such event also constitutes a change in
ownership of the Company within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(v), a change in the effective control of the Company within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(vi) or a change in
ownership of a substantial portion of the assets of the Company within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii).

 

(e)     “Change of Control Date” means any date after the date hereof on which a
Change of Control occurs; provided, however, that if a Change of Control occurs
and if Executive’s employment with the Company is terminated or an event
constituting Good Reason (as defined below) occurs prior to the Change of
Control, and if it is reasonably demonstrated by Executive that such termination
or event (i) was at the request of a third party who has taken steps reasonably
calculated to effect the Change of Control, or (ii) otherwise arose in
connection with or in anticipation of the Change of Control then, for all
purposes of this Agreement, the Change of Control Date shall mean the date
immediately prior to the date of such termination or event.

 

(f)     “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

 

(g)     “Date of Termination” means the date specified in a Notice of
Termination pursuant to Section 8 hereof, or Executive’s last date as an active
employee of the Company before a termination of employment due to death,
Disability or other reason, as the case may be.

 

13

--------------------------------------------------------------------------------

 

 

(h)     “Disability” means a condition entitling Executive to benefits under the
Company’s long term disability plan, policy or arrangement; provided, however,
that if no such plan, policy or arrangement is then maintained by the Company
and applicable to the Executive, “Disability” will mean a mental or physical
condition that renders Executive substantially incapable of performing his
duties and obligations under this Agreement, after taking into account
provisions for reasonable accommodation, as determined by a medical doctor (such
doctor to be mutually determined in good faith by the parties) for three or more
consecutive months or for a total of six months during any 12 consecutive
months.

 

(i)     “Effective Period” means the period beginning on the Change of Control
Date and ending 24 months after the date of the related Change of Control.

 

(j)     “Good Reason” means, unless Executive has consented in writing thereto,
the occurrence of any of the following: (i) the assignment to Executive of any
duties materially inconsistent with Executive’s position, including any change
in title, authority, duties or responsibilities or any other action which
results in a material diminution in such, title, authority, duties or
responsibilities; (ii) a material reduction in Executive’s Base Salary by the
Company other than in accordance with Section 5(a); (iii) the relocation of
Executive’s office to a location more than 30 miles from Warrington,
Pennsylvania; (iv) a material breach of this Agreement by the Company; or
(v) the failure of the Company to obtain the assumption in writing of the
Company’s obligation to perform this Agreement by any successor to all or
substantially all of the assets of the Company within 15 days after a Business
Combination or a sale or other disposition of all or substantially all of the
assets of the Company.

 

14

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FORM OF

PROPRIETARY INFORMATION AND INVENTIONS,

NON-SOLICITATION AND

NON-COMPETITION AGREEMENT

 

 

The following is an agreement (“Agreement”) between Windtree Therapeutics, Inc.,
a Delaware corporation (the "Company"), and any successor in interest, and me,
[Executive], and this Agreement is a material part of the consideration for my
employment by the Company:

 

1.     Job Title and Responsibility: I understand that my job title with the
Company will be Chief Operating Officer and that the Company may change this
title at any time. My job duties and responsibilities will be those assigned to
me by the Company from time to time.

 

2.     Consideration. I understand that the consideration to me for entering
into this Agreement is my employment with the Company, my base compensation,
eligibility to earn bonuses, be granted incentive equity and eligibility to
receive severance benefits, and I agree that this consideration is fully
adequate to support this Agreement.

 

3.     Proprietary Information. I recognize that the Company is engaged in a
continuous program of research, development and production. I also recognize
that the Company possesses or has rights to secret, private, confidential
information and processes (including processes and information developed by me
during my employment by the Company) which are valuable, special and unique
assets of the Company and which have commercial value in the Company's business
("Proprietary Information"). By way of illustration, this Proprietary
Information includes, but is not limited to, information and details regarding
the Company’s business, trade or business secrets, inventions, intellectual
property, systems, policies, records, reports, manuals, documentation, models,
data and data bases, products, processes, operating systems, manufacturing
techniques, research and development techniques and processes, devices, methods,
formulas, compositions, compounds, projects, developments, plans, research,
financial data, personnel data, internal business information, strategic and
staffing plans and practices, business, marketing, promotional or sales plans,
practices or programs, training practices and programs, costs, rates and pricing
structures and business methods, computer programs and software, customer and
supplier identities, information and lists, confidential information regarding
customers and suppliers, and contacts at or knowledge of Company suppliers and
customers or of prospective or potential customers of the Company.

 

4.     Obligation of Confidentiality. I understand and agree that my employment
creates a relationship of confidence and trust between the Company and me with
respect to (i) all Proprietary Information, and (ii) the confidential
information of others with which the Company has a business relationship. At all
times, both during my employment by the Company and after the termination of my
employment (whether voluntary or involuntary), I will keep in confidence and
trust all such information, and I will not use, reveal, communicate, or disclose
any such Proprietary Information or confidential information to anyone or any
entity, without the written consent of the Company, unless I am ordered to make
disclosure by a court of competent jurisdiction.

 

 

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, I understand that nothing in this Agreement
prohibits me from initiating communications directly with, responding to any
inquiries from, providing testimony before, providing confidential information
to, reporting possible violations of law or regulation to, or from filing a
claim or assisting with an investigation directly with a self-regulatory
authority or a government agency or entity, including the U.S. Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the Department of Justice, the Securities and Exchange Commission, the
Congress, and any agency Inspector General (collectively, the “Regulators”), or
from making other disclosures that are protected under the whistleblower
provisions of state or federal law or regulation. In connection with any such
activity, I must identify any information that is confidential and ask the
Regulator for confidential treatment of such information. Despite the foregoing,
I am not permitted to reveal to any third party, including any governmental, law
enforcement, or regulatory authority, information employee came to learn during
the course of my employment with the Company that is protected from disclosure
by any applicable privilege, including but not limited to the attorney-client
privilege, attorney work product doctrine and/or other applicable legal
privileges. The Company does not waive any applicable privileges or the right to
continue to protect its privileged attorney-client information, attorney work
product, and other privileged information. Notwithstanding any other provisions
of this Agreement, pursuant to 18 USC Section 1833(b), I shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret of the Company that is made: (a) confidentially to
a federal, state, or local government official, either directly or indirectly,
or to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (b) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. If I file a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, I may disclose a trade secret of the Company to my attorney and use the
trade secret information in related court proceedings, provided that I file any
document containing the trade secret information under seal and does not
disclose the trade secret, except pursuant to court order.

 

5.     Ownership, Disclosure and Assignment of Proprietary Information and
Inventions. In addition, I hereby agree as follows:

 

(a)     Ownership and Assignment. All Proprietary Information is, and shall be,
the sole and exclusive property of the Company and its assigns, and the Company
and its assigns shall be the sole and exclusive owner of all Proprietary
Information, including, but not limited to, trade secrets, inventions, patents,
trademarks, copyrights, and all other rights in connection with such Proprietary
Information. I agree that I have no rights in such Proprietary Information. I
hereby assign, and shall assign, to the Company and its assigns any and all
rights, title and interest I may have or acquire in such Proprietary
Information. Any copyrightable work prepared in whole or in part by me in the
course of my employment shall be deemed "a work made for hire" under applicable
copyright laws, and the Company and its assigns shall own all of the rights in
any copyright.

 

(b)     Return of Materials and Property. All documents, records, apparatus,
equipment, data bases, data and information stored in computers or on electronic
disks, and other electronic, computer, intellectual, and physical property
(“Materials and Property”), whether or not pertaining to Proprietary
Information, furnished to me by the Company or produced by me or others in
connection with employment, shall be and remain the sole and exclusive property
of the Company. I shall return to the Company all such Materials and Property as
and when requested by the Company. Even if the Company does not so request, I
shall return all such Materials and Property upon termination of employment by
me or by the Company for any reason, and I will not take with me any such
Materials or Property, or any reproduction thereof, upon such termination.

 

2

--------------------------------------------------------------------------------

 

 

(c)     Notification. During the term of my employment and for one (1) year
thereafter, I will promptly disclose to the Company, or any persons designated
by it, all improvements, inventions, intellectual property, works of authorship,
formulas, ideas, processes, techniques, discoveries, developments, designs,
innovations, know-how and data, and creative works in which copyright and/or
unregistered design rights will subsist in various media (all collectively
called herein, "Inventions"), whether or not such Inventions are patentable,
which I make or conceive, contribute to, reduce to practice, or learn, either
alone or jointly with others.

 

(d)     Ownership of Inventions. I agree and acknowledge that all Inventions
which I make, conceive, develop, or reduce to practice (in whole or in part,
either alone or jointly with others) at any time during my employment by the
Company, and (i) which were created using the equipment, supplies, facilities or
trade secret information of the Company, or (ii) which were developed during the
hours for which I was compensated by the Company, or (iii) which relate, at the
time of conception, creation, development or reduction to practice, to the
business of the Company or to its actual or demonstrably anticipated research
and development, or (iv) which result from any work performed by me for the
Company, shall be the sole and exclusive property of the Company and its assigns
(and to the fullest extent permitted by law shall be deemed works made for
hire), and the Company and its assigns shall be the sole and exclusive owner of
all Inventions, patents, copyrights and all other rights in connection
therewith. I hereby assign to the Company any and all rights I may have or
acquire in such Inventions. I agree that any Invention required to be disclosed
under paragraph (c), above, within one (1) year after the termination of my
employment shall be presumed to have been conceived or made during my employment
with the Company and will be assigned to the Company unless and until I prove
and establish to the contrary.

 

(e)     Assistance and Cooperation. With respect to Inventions described in
paragraph (d), above, I will assist the Company in every proper way (but at the
Company's expense) to obtain, and from time to time enforce, patents, copyrights
or other rights on these Inventions in any and all countries, and will execute
all documents reasonably necessary or appropriate for this purpose. This
obligation shall survive the termination of my employment. In the event that the
Company is unable for any reason whatsoever to secure my signature to any
document reasonably necessary or appropriate for any of the foregoing purposes
(including renewals, extensions, continuations, divisions or continuations in
part), I hereby irrevocably designate and appoint the Company, and its duly
authorized officers and agents, as my agents and attorneys-in-fact to act for
and in my behalf and instead of me, but only for the purpose of executing and
filing any such document and doing all other lawfully permitted acts to
accomplish the foregoing purposes with the same legal force and effect as if
executed by me.

 

(f)     Exempt Inventions. I understand that this Agreement does not require
assignment of an Invention for which no equipment, supplies, facilities,
resources, or trade secret information of the Company was used and which was
developed entirely by me on my own time, unless the invention relates, (i)
directly to the business of the Company, or (ii) to the Company's actual or
demonstrably anticipated research or development. However, I will disclose to
the Company any Inventions I claim are exempt, as required by paragraph (c),
above, in order to permit the Company to determine such issues as may arise.
Such disclosure shall be received in confidence by the Company.

 

3

--------------------------------------------------------------------------------

 

 

6.     Prior Inventions. As a matter of record I attach hereto as Exhibit A a
complete list of all inventions or improvements relevant to the subject matter
of my employment by the Company which have been made or conceived or first
reduced to practice by me, alone or jointly with others, prior to my employment
with the Company, that I desire to remove from the operation of this Agreement,
and I covenant that such list is complete. If no such list is attached to this
Agreement, I represent that I have no such inventions and improvements at the
time of my signing this Agreement.

 

7.     Other Business Activities. So that the Company may be aware of the extent
of any other demands upon my time and attention, I will disclose to the Company
(such disclosure to be held in confidence by the Company) the nature and scope
of any other business activity in which I am or become engaged during the term
of my employment. During the term of my employment, I will not engage in any
business activity or employment which is in competition with, or is related to,
the Company's business or its actual or demonstrably anticipated research and
development, or that will affect in any manner my ability to perform fully all
of my duties and responsibilities for the Company.

 

8.     Non-Interference and Non-Solicitation of Employees, Customers and Others.
I will not now or at any time in the future, anywhere in the world, disrupt,
damage, impair or interfere with the business of the Company, whether by way of
interfering with or raiding its employees, disrupting its relationships with
customers, agents, vendors, distributors or representatives, or otherwise.
During my employment with the Company and for eighteen (18) months thereafter, I
will not directly or indirectly solicit, encourage, induce or endeavor to entice
away from the Company, or otherwise interfere with the relationship of the
Company with, any person who is employed or engaged by the Company as an
employee, consultant or independent contractor or who was so employed or engaged
at any time during the six (6) months preceding the termination of my
employment; provided, that nothing herein shall prevent me from engaging in
discussions regarding employment, or employing, any such employee, consultant or
independent contractor (i) if such person shall voluntarily initiate such
discussions without any such solicitation, encouragement, enticement or
inducement prior thereto on my part or (ii) if such discussions shall be held as
a result of, or any employment shall be the result of, the response by any such
person to a written employment advertisement placed in a publication of general
circulation, general solicitation conducted by executive search firms,
employment agencies or other general employment services, not directed
specifically at any such employee, consultant or independent contractor.

 

9.     Non-Competition During and After Employment. During my employment with
the Company or at any time within a period of one (1) year after the termination
of my employment, I shall not, directly or indirectly, anywhere in the world,
without the prior written consent of the Company, either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director, or in any other individual or representative capacity compete with the
Company in the business of developing or commercializing (i) pulmonary
surfactants or any other category of compounds which form the basis of the
Company's material drug products, or (ii) any material medical device products
under development by the Company, including without limitation the Company’s
capillary aerosol generator, series of aerosol-conducting airway connectors and
related componentry, and similar medical devices, in each case, as determined in
good faith by the Company on the termination date of my employment.

 

4

--------------------------------------------------------------------------------

 

 

10.     Obligations to Former Employers. I represent that my execution of this
Agreement, my employment with the Company, and my performance of my duties and
proposed duties to the Company will not violate any obligations or agreements I
have, or may have, with any former employer or any other third party, including
any obligations and agreements requiring me not to compete or to keep
confidential any proprietary or confidential information. I have not entered
into, and I will not enter into, any agreement which conflicts with this
Agreement or that would, if performed by me, cause me to breach this Agreement.
I further represent that I have no knowledge of any pending or threatened
litigation to which the Company may become a party by virtue of my association
with the Company. I further agree to immediately inform the Company of any such
pending or threatened litigation should it come to my attention during the
course of my employment. I also agree that I provided to the Company for its
inspection before I signed this Agreement all confidentiality, non-compete,
non-solicitation, and all other employment-related agreements that I am party to
or which involve me.

 

11.     Confidential Information of, and Agreements with, Former Employers. In
the course of performing my duties to the Company, I will not utilize any trade
secrets, proprietary or confidential information of or regarding any former
employer or business affiliate, nor violate any written or oral, express or
implied agreement with any former employer or business affiliate.

 

12.     United States Government Obligations. I acknowledge that the Company
from time to time may have agreements with other persons or with the United
States Government, or agencies thereof, which impose obligations or restrictions
on the Company regarding inventions made during the course of work under such
agreements or regarding the confidential nature of such work. I agree to be
bound by all such obligations and restrictions which are made known to me and to
take all action necessary to discharge the obligations of the Company under such
agreements.

 

13.     Remedies. I acknowledge that my failure to comply with, or my breach of,
any of the terms and conditions of this Agreement shall irreparably harm the
Company, and that money damages would not adequately compensate the Company for
this harm. Accordingly, I acknowledge that in the event of a threatened or
actual breach by me of any provision of this Agreement, in addition to any other
remedies the Company may have at law, the Company shall be entitled to equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy then available,
without requiring the Company to post any bond. I agree that nothing herein
contained shall be construed as prohibiting the Company from pursuing any other
remedies available to it for such threatened or actual breach, including money
damages, and I agree that the Company shall be entitled to recover from me any
attorney’s fees it incurs in enforcing the terms of this Agreement.     

 

14.     Not an Employment Agreement. I acknowledge and agree that this Agreement
is not a contract of employment, that it should not be construed as a guarantee
of my employment for any period of time, and that I am employed by the Company
at will and my employment may be terminated by the Company for any lawful reason
or no reason.

 

5

--------------------------------------------------------------------------------

 

 

15.     Miscellaneous.

 

(a)     Reformation and Severability. If any provision of this Agreement is held
to be invalid or unenforceable under applicable law, such provision shall be
reformed and/or construed, if possible, to be enforceable under applicable law;
otherwise, such provision shall be excluded from this Agreement and the balance
of the Agreement shall remain fully enforceable and valid in accordance with its
terms. To the extent that the restrictions imposed by Sections 8 and 9 are
interpreted by any court to be unreasonable in geographic and/or temporal scope,
such restrictions shall be deemed automatically reduced to the extent necessary
to coincide with the maximum geographic and/or temporal restrictions deemed by
such court not to be unreasonable.

 

(b)     No Waiver. No delay or omission by the Company in exercising any right
hereunder will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

 

(c)     Reassignment. I expressly consent to be bound by the provisions of this
Agreement for the benefit of the Company or any subsidiary or affiliate thereof
to whose employment I may be transferred, without the necessity that this
Agreement be reassigned at the time of such transfer.

 

(d)     Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania (but not the law or
principles of conflict of laws), and the parties submit to the jurisdiction of
the courts of Pennsylvania.

 

(e)     Effective Date. This Agreement shall be effective as of the first day of
my employment by the Company, shall be binding upon me, my heirs, executors,
assigns and administrators, and shall inure to the benefit of the Company, its
successors and assigns.

 

(f)     Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter herein, and may not be waived, changed,
extended or discharged except by an agreement in writing signed by both parties.

 

6

--------------------------------------------------------------------------------

 

 

(g)     ACKNOWLEDGEMENT. I acknowledge and agree that I have fully read and that
I understand all of the terms and provisions of this Agreement, that I have had
the opportunity to consult with an attorney and to discuss this Agreement with
an attorney, that I have had any questions regarding the effect of this
Agreement or the meaning of its terms answered to my satisfaction, and,
intending to be legally bound hereby, I freely and voluntarily sign this
Agreement.

 

Accepted and Agreed to:   Windtree Therapeutics, Inc.                          
Name: /s/ Eric Curtis   By: /s/ Kathryn Cole   Date: 3/9/2020   Name: Kathryn
Cole   SS#:     Title: SVP Human Resource  

 

7

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

Windtree Therapeutics, Inc.

2600 Kelly Road, Suite 100

Warrington, PA 18976

 

Attn:

 

 

1.     The following is a complete list of all inventions or improvements
relevant to the subject matter of my employment by Windtree Therapeutics, Inc.
(the "Company") that have been made or conceived or first reduced to practice by
me, alone or jointly with others, prior to my employment by the Company that I
desire to remove from the operation of the Company's Proprietary Information and
Inventions, Non-Solicitation and Non-Competition Agreement.

 

      No inventions or improvements.               See below: Any and all
inventions regarding               Additional sheets attached.

 

2.     I propose to bring to my employment the following materials and documents
of a former employer:

 

      No materials or documents.               See below:

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

Date

 

 

 

8